     Case 2:19-cv-01879-GMN-DJA Document 28
                                         27 Filed 05/21/20
                                                  05/20/20 Page 1 of 6



 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BERNADETTE A. RIGO, ESQ.
      Nevada Bar No. 007882
 3    BAUMAN LOEWE win & MAXWELL
      3650 N. Rancho Dr., Ste. 114
 4    Las Vegas, Nevada 89130
      Phone: 702-240-6060
 5    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 6    Email: brigo@blwmlawfirm.com

 7    Attorneys for Plaintiff
      Acuity, a Mutual Insurance Company
 8
 9                                 UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA

11    ACUITY, a Mutual Insurance Company,                 CASE NO: 2:19-cv-01879-GMN-DJA
12
                  Plaintiff,
13

14        vs.

15
      CHERYL RIDEOUT CIFUNI, individually
16    and as Special Administrator of the Estate
      of MIKAYLA ALEXANDRA CIFUNI,
17    deceased; and MICHAEL CIFUNI,
      individually; DOE INDIVIDUALS I through
18    X inclusive and ROE BUSINESS
      ENTITIES I through X inclusive,
19

20                Defendants.

21

22                STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND
                   SCHEDULING ORDER TO EXTEND DISCOVERY PLAN DEADLINES
23                                    (FIRST REQUEST)
24
                  Plaintiff Acuity, a Mutual Insurance Company and Defendants Cheryl Rideout
25
      Cifuni individually and as Special Administrator of the Estate of Mikayla Cifuni
26
      (deceased) and Michael Cifuni, by and through their respective counsel, and pursuant
27                         26-3
      to Local Rule 26-4, stipulate to modify their discovery plan as follows:
28
            STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND SCHEDULING ORDER (FIRST REQUEST)

                                                 - PAGE 1 OF 6-

      3534630v\
     Case 2:19-cv-01879-GMN-DJA Document 28
                                         27 Filed 05/21/20
                                                  05/20/20 Page 2 of 6



 1                1.    On October 23, 2019, Plaintiff filed their Complaint for Declaratory Relief

 2    [ECF 1].

 3                2.    On October 24, 2019, this Court assigned the matter to the Honorable

 4    Judge Gloria M. Navarro and Magistrate Judge Daniel J. Albregts [ECF 2].

 5                3.    On October 25, 2019, Plaintiff filed proposed Summons for the Estate of

 6    Mikayla Cifuni, Cheryl Rideout Cifuni and Michael Cifuni were filed [ECF 3 - ECF 5].

 7                4.    On October 25, 2019, Plaintiffs Summons were issued for the Estate of

 8    Mikayla Cifuni, Cheryl Rideout Cifuni and Michael Cifuni [ECF 6].

 9                5.    On October 30, 2019, Plaintiff filed their Certificate of Interested Parties

10    [ECF 7].

11                6.    On December 14, 2019, Plaintiff filed Proof of Service for the Estate of

12    Mikayla Cifuni [ECF 8].

13                7.    On December 14, 2019, Plaintiff filed Proof of Service for Cheryl Rideout

14    Cifuni [ECF 9].

15                8.    On December 14, 2019, Plaintiff filed Proof of Service Michael Cifuni [ECF

16    10].

17                9.    On January 21, 2020, Defendants filed their Certificate of Interested

18    Parties [ECF 11].

19                10.   On January 21, 2020, Defendants filed their Motion to Dismiss [EeF 12].

20                11.   On January 28, 2020, Plaintiffs filed their Motion for Summary Judgment

21    [ECF 13].

22                12.   On January 30, 2020, Plaintiffs filed their Response to Defendants Motion

23    to Dismiss [EeF 14].

24                13.   On February 7,2020, Defendants filed their Reply to Plaintiffs Response

25    to Defendants Motion to Dismiss [EeF 15].

26                14.   On February 7, 2020, the parties filed their proposed Discovery Plan and

27    Scheduling Order [ECF 16].

28
             STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND SCHEDULING ORDER (FIRST REQUEST)

                                                  - PAGE 2 OF 6-

      3534630vl
        Case 2:19-cv-01879-GMN-DJA Document 28
                                            27 Filed 05/21/20
                                                     05/20/20 Page 3 of 6



    1                15.    On February 10, 2020, this Court granted the Discovery Plan and
 2       Scheduling Order [ECF 17].

    3                .16.   On February 10, 2020, this Court issued its Notice Regarding AO 85
 4       Consent Forms [ECF 18].

 5                   17.    On February 11, 2020, Defendants filed a Response to Plaintiffs Motion
 6       for Summary Judgment [ECF 19].

 7                   18.    On February 25,2020, the parties filed a Stipulation and Order to Extend

 8       Time for Plaintiff to Reply to Defendants Response to Plaintiffs Motion for Summary
 9       Judgment [ECF 20].

1°                   19.    On February 26, 2020, this Court granted the Stipulation and Order to

11       Extend Time for Plaintiff to Reply to Defendants Response to Plaintiffs Motion for
12       Summary Judgment [ECF 21].

13                   20.    On March 3, 2020, Plaintiff filed a Reply to Defendants Response to
14       to Plaintiffs Motion for Summary Judgment [ECF 22].

15                   21.    On March 13, 2020, Plaintiff filed Exhibit B to their Reply to Defendants
16       Response to Plaintiffs Motion for Summary Judgment [ECF 23].

17                   22.    On April 3, 2020, Plaintiff filed a Motion for Leave to File Supplemental
18       Brief[ECF 24].

19                   23.    On April 16, 2020, Defendants filed their Response to Plaintiffs Motion for
20       Leave to file Supplemental Brief [ECF 25].

21                   24.    On April 22, 2020, Plaintiff filed their Reply to Defendants Response to

22       Plaintiffs Motion for Leave to file Supplemental Brief [ECF 26].

23                   25.    The parties held their F.R.C.P. Rule 26(f) conference on January 31, 2020

24       and filed their Stipulated Discovery Plan and Scheduling Order on February 7, 2020. In

25       this original plan, the parties agreed to the following dates:

26                   Last Day to Amend Pleadings:                                    04/21/2020
27                   Expert Disclosure Deadline:                                     05/21/2020
28                   Interim Status Report Deadline:                                 05/21/2020
               STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND SCHEDULING ORDER (FIRST REQUEST)

                                                       - PAGE 3 OF6-

         3534630v\
     Case 2:19-cv-01879-GMN-DJA Document 28
                                         27 Filed 05/21/20
                                                  05/20/20 Page 4 of 6



 1                Rebuttal Expert Disclosure:                                        06/22/2020
 2                Last Day to Extend Discovery Plan:                                 06/29/2020
 3                Discovery Cut-Off:                                                 07/20/2020
 4                Dispositive Motions Deadline:                                      08/20/2020
 5                Pre-Trial Order:                                                   09/19/2020
 6                The initial discovery plan was approved by United States Magistrate Daniel J.

 7    Albregts on February 10, 2020.

 8                26.       In compliance with Local Rule 26-4, the parties provide the following

 9                      information regarding the discovery status:

10                          (a)    Discovery Completed pursuant to Fed. R. Civ. P. 26(a):

11    Defendants:

12                None

13    Plaintiffs:

14                Plaintiff's Initial Disclosures                                    02/05/2020
15                Plaintiff's First Supplemental Disclosure                          02/12/2020
16                Plaintiff's Second Supplemental Disclosure                         02/24/2020
17                          (b)    Discovery that remains to be completed:

18                      •   Following the court's ruling on the Motion to Dismiss, Plaintiff needs to file
19                          a responsive pleading.

20                      •   Plaintiff needs to conduct the depositions of Defendants.
21                      •   The parties may wish to conduct depositions of other parties or witnesses.

22                      •   The parties need to designate experts and rebuttal experts and exchange
23                          designations of experts and their reports.

24                      •   The parties need to conduct the depositions of Plaintiff's experts and

25                          Defendant's experts.

26                          (c)    Reasons why discovery was not completed:

27                      •   The parties need additional time for discovery for the following reasons,

28                          among others:
            STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND SCHEDULING ORDER (FIRST REQUEST)

                                                      - PAGE 4 OF 6-

      3534630vl
     Case 2:19-cv-01879-GMN-DJA Document 28
                                         27 Filed 05/21/20
                                                  05/20/20 Page 5 of 6



 1                      •   It took longer than expected to gather all of the documents.
 2                      •   Additional discovery is anticipated to be largely dependent upon the
 3                          testimony given at the depositions and, due to the State Court Case
 4                          difficulties encountered in coordinating the schedule of the witnesses and
 5                          counsel for the parties.
 6                      •   Defendants counsel has recently filed a Motion to Dismiss.
 7                      •   Plaintiff's counsel has recently filed a Motion for Summary Judgment.
 8                      •   A hearing on the Motions has not been set.
 9                      •   The COVID-19 restrictions have impacted the parties' ability to obtain
10                          documents, schedule depositions and obtain experts.
11

12                The parties submit that pursuant to Rule LR II 26-4, good cause exists for the
13    proposed extended discovery schedule detailed below.
14                (d)       Proposed Schedule:

15                The parties propose a 60-day extension to complete the remaining discovery.
16                Those dates will be:

17                Last Day to Amend Pleadings:                              closed
18                Expert Disclosure Deadline:                               07/20/2020
19                Interim Status Report Deadline:                           07/20/2020
20                Rebuttal Expert Disclosure:                               08/21/2020
21                Last Day to Amend DPSO:                                   08/28/2020
22                Discovery Cut-Off:                                        09/18/2020
23                Dispositive Motions Deadline:                             10/19/2020
24                Pre-Trial Order:                                          11/18/2020
25                (If dispositive motions are filed, the deadline for the filing of the joint pre-trial order will be

26                suspended until 30 days after decision on the dispositive motions or further court order.)

27
28
            STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND SCHEDULING ORDER (FIRST REQUEST)

                                                        - PAGE 5 OF 6-

      3534630vi
     Case 2:19-cv-01879-GMN-DJA Document 28
                                         27 Filed 05/21/20
                                                  05/20/20 Page 6 of 6



 1                                              CONCLUSION

 2                For the foregoing reasons, the parties herein respectfully request this Honorable

 3    Court to modify the Discovery Plan and Scheduling Order to extend all discovery

 4    deadlines.

 5    Approved as to form and content:

 6    Dated this 20 th day of May 2020.                    Dated this 20 th day of May 2020.

 7    NETILES I MORRIS                                     THE SCHNITZER LAW FIRM

 8    lsi Christian M. Morris                                lsi Jordan P. Schnitzer
 9    BRIAN D. NETTLES, ESQ.                               JORDAN P. SCHNITZER, ESQ.
      Nevada Bar No. 07462                                 Nevada Bar No. 10744
10    CHRISTIAN M. MORRIS, ESQ.                            9205 W. Russell Road, Ste. 240
      Nevada Bar No. 11218                                 Las Vegas, NV 89148
11    1389 Galleria Dr., Ste. 200                          Phone: 702-960-4050
      Henderson, NV 89014                                  Fax: 702-960-4092
12    Phone: 702-434-8282                                  Associate Counsel for Defendants,
      Fax: 702-434-1488                                    Cheryl Rideout Cifuni, Estate of
13    Attorneys for Defendants, Cheryl                     Mikayla Alexandra Cifuni, and Michael
      Rideout Cifuni, Estate of Mikayla                    Cifuni
14    Alexandra Cifuni, and Michael Cifuni
15    Dated this 20th day of May 2020.
16    BAUMAN LOEWE WITT & MAXWELL
17
       lsi Michael C. Mills
18
      MICHAEL C. MILLS, ESQ.
19    Nevada Bar No. 003534
      3650 N. Rancho Dr., Ste. 114
20    Las Vegas, Nevada 89130
      Phone: 702-240-6060
21    Fax: 702-240-4267
      Attorneys for Plaintiff,
22    Acuitv. a Mutual Insurance Company

23
           IT IS SO ORDERED.
               IT IS SO ORDERED.

24         DATED: May 21, 2020.
                                 __________________________________
25                        UNITEDUNITED  STATES
                                   STATES JUDGEMAGISTRATE JUDGE
26      **NOTE - The LocalUNITED
                          Rules as STATES
                                   amendedMAGISTRATE     JUDGE former Local Rule
                                           on 4/17/2020 eliminated
        26-3'sDATED:
               requirement   for Interim_Status Reports. Therefore, the parties are not
                      __________
27      required to submit an Interim Status Report. The parties are directed to review
28      the revised local rules for further changes.**
            STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND SCHEDULING ORDER (FIRST REQUEST)

                                                 - PAGE 6 OF 6-

      3534630vl
